 


109 HRES 776 IH: Supporting the observance of a 
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 776 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Hefley submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Supporting the observance of a National Day of the American Cowboy. 
 
 
Whereas pioneering men and women, recognized as cowboys, helped establish the American West; 
Whereas that cowboy spirit continues to infuse this country with its solid character, sound family values, and good common sense; 
Whereas the cowboy embodies honesty, integrity, courage, compassion, respect, a strong work ethic, and patriotism; 
Whereas the cowboy loves, lives off of, and depends on the land and its creatures, and is an excellent steward, protecting and enhancing the environment; 
Whereas the cowboy continues to play a significant role in the culture and economy of the United States; 
Whereas approximately 800,000 ranchers are conducting business in all 50 States and are contributing to the economic well being of nearly every county in the Nation; 
Whereas rodeo is the sixth most-watched sport in the United States; 
Whereas membership in rodeo and other organizations encompassing the livelihood of a cowboy transcends race and sex and spans every generation; 
Whereas the cowboy is an American icon; 
Whereas to recognize the American cowboy is to acknowledge the ongoing commitment of the United States to an esteemed and enduring code of conduct; 
Whereas the ongoing contributions made by cowboys to their communities should be recognized and encouraged; and 
Whereas the fourth Saturday in July has been proposed as an annual celebration of the American cowboy: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the observance of a National Day of the American Cowboy; and 
(2)encourages the people of the United States to celebrate the day with appropriate ceremonies and activities.  
 
